 1 SKLAR KIRSH, LLP
   Robbin L. Itkin (SBN: 117105)
 2 ritkin@sklarkirsh.com
   Kelly K. Frazier (SBN: 212527)
 3
   kfrazier@sklarkirsh.com
 4 1880 Century Park East, Suite 300
   Los Angeles, California 90067
 5 Telephone: (310) 845-6416
   Facsimile: (310) 929-4469
 6

 7 Proposed Counsel for the
   LLC Members Committee
 8

 9
                               UNITED STATES BANKRUPTCY COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
                                      SAN FRANCISCO DIVISION
12

13
     In re                                              Case No. 20-30604
14
   PROFESSIONAL FINANCIAL                               (Jointly Administered with
15 INVESTORS, INC., a California corporation;           Case No. 20-30579)
   PROFESSIONAL INVESTORS SECURITY
16 FUND, INC., a California corporation,                Chapter 11

17                  Debtors.                            NOTICE OF APPEARANCE AND
                                                        REQUEST FOR NOTICE
18

19

20           TO THE CLERK AND ALL INTERESTED PARTIES:

21           Sklar Kirsh, LLP hereby appears on behalf of the ad hoc committee (the “LLC Members

22 Committee”) comprised of investors with membership interests in limited liability companies

23 formed by Professional Financial Investors, Inc. (“PFI”) in this chapter 11 case and hereby

24 requests, pursuant to Rules 2002, 3017 and 9007 of the Federal Rules of Bankruptcy Procedure, or

25 pursuant to any other applicable rule or statute, to be added to the electronic service matrix and

26 that notice of all matters which may come before the Court be given as follows:
27

28


                            NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
 1         SKLAR KIRSH, LLP
           Robbin L. Itkin (SBN: 117105)
 2         ritkin@sklarkirsh.com
           Kelly K. Frazier (SBN: 212527)
 3
           kfrazier@sklarkirsh.com
 4         1880 Century Park East, Suite 300
           Los Angeles, California 90067
 5         Telephone: (310) 845-6416
           Facsimile: (310) 929-4469
 6

 7         The foregoing request includes, without limitation, all notices, papers and disclosure

 8 statements referred to in FED. R. BANKR. P. 2002, 3017 and 9007, and also includes notice of

 9 any orders, applications, complaints, demands, hearings, motions, petitions, pleadings or requests,

10 and any other documents brought before the Court in this case, whether formal or informal,

11 whether written or oral, and whether transmitted or conveyed by mail, hand delivery, telephone,

12 telegraph, facsimile or otherwise.

13         I understand that any courtesy electronic notification shall be delivered via the Court’s

14 Case Management/Electronic Filing (CM/ECF) system as a Notice of Electronic Filing (NEF) and

15 that I must be a registered User of the Court’s CM/ECF system to be eligible for courtesy NEFs. I

16 understand it is my responsibility to add myself and my e-mail address to the above referenced

17 case via CM/ECF in order to receive a courtesy NEF.

18

19 DATED: August 27, 2020                      SKLAR KIRSH, LLP

20

21                                             By:          /s/ Robbin L. Itkin
22                                                   Robbin L. Itkin
                                                     Proposed Counsel for LLC Members Committee
23

24

25

26
27

28

                                                     2
                           NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
